EXECUTION VERSION


THIRD AMENDMENT, dated as of June 8, 2016 (this “Amendment”), to the THIRD
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 29, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among HANESBRANDS INC., a Maryland corporation (the “Parent
Borrower”), MFB INTERNATIONAL HOLDINGS S.À R.L., a société à responsabilité
limitée, incorporated and existing under the laws of the Grand Duchy of
Luxembourg, having its registered office at 33, rue du Puits Romain, L-8070
Bertrange and registered with the Luxembourg Trade and Companies Register under
number B 182.082 (the “Lux Borrower”, and together with the Parent Borrower, the
“Borrowers”), the Lenders party thereto, Branch Banking & Trust Company and
SunTrust Bank, as the Co-Documentation Agents, Barclays Bank PLC, HSBC
Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
PNC Bank, National Association, as the Co-Syndication Agents, JPMORGAN CHASE
BANK, N.A., as the Administrative Agent and the Collateral Agent (the
“Administrative Agent”), and J.P. Morgan Securities LLC, Barclays Bank PLC, HSBC
Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
PNC Capital Markets LLC, as the Joint Lead Arrangers and Joint Bookrunners.
W I T N E S S E T H :
WHEREAS, the Borrowers have requested to make certain amendments to the Credit
Agreement as provided for in Sections 2, 3, 4 and 5 hereof;
WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms and subject to the conditions set forth herein;
NOW, THEREFORE, pursuant to Section 10.1 of the Credit Agreement, the parties
hereto hereby agree as follows:
Section 1.DEFINITIONS.
1.1    Defined Terms. Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement unless otherwise
defined herein.
SECTION 2.    AMENDMENTS TO ARTICLE 1 (DEFINITIONS AND ACCOUNTING TERMS).
Article I of the Credit Agreement is hereby amended as follows:
2.1 By adding the following defined terms in appropriate alphabetical order:
“Australian Borrower” is defined in Section 2.9(a).


“Australian Dollars” or “A$” means the lawful currency of the Commonwealth of
Australia.


“Australian Securitization Facility” means any securitization or receivables
facility entered into by the Australian Borrower or any Subsidiary of the
Australian Borrower.


“Australian Tax Act” means the Income Tax Assessment Act of 1936 (Commonwealth).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.







--------------------------------------------------------------------------------

2


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Champion Europe Acquisition” means the acquisition of Champion Europe S.p.A., a
public limited company formed under the laws of Italy.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country”: means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Incremental A$ Revolving Commitments” is defined in Section 2.9(a).


“Incremental A$ Term Loans” is defined in Section 2.9(a).


“PacBrands Acquisition” means the acquisition by HBI Australia Acquisition Co.
Pty Ltd of Pacific Brands Limited and its subsidiaries pursuant to the Scheme of
Arrangement set forth in the Scheme Implementation Deed dated April 28, 2016.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


2.2 By deleting the definition of “Borrowers” and inserting in lieu thereof the
following new definition:
““Borrower” means, the Parent Borrower, the Lux Borrower and the Australian
Borrower.”


; and deleting the following language from the preamble to the Credit Agreement:
“and, together with the Parent Borrower, the “Borrowers””







--------------------------------------------------------------------------------

3


2.3 By amending the definition of “Defaulting Lender” by adding the words “or
Bail-In Action” immediately following after each instance of the words
“bankruptcy or insolvency proceeding” in clause (e)(ii) thereof.
2.4 By amending the definition of “Euro Term Loan Subsidiary Guarantor” by
adding the words “or indirect, at the option of the Lux Borrower,” immediately
following the word “direct” in the first parenthetical thereof.
2.5 By amending the definition of “Permitted Securitization” by deleting clause
(iii) thereof and replacing it with the following: “(iii) the aggregate
outstanding balance of Indebtedness in respect of (x) all such programs (other
than the Australian Securitization Facility) at any point in time is not in
excess of $500,000,000 and (y) the Australian Securitization Facility is not in
excess of A$100,000,000.”.
2.6 By amending the definition of “Foreign Working Capital Lender” by adding the
words “; provided, that for any Foreign Working Capital Obligations to be
included as “Obligations” on any date of determination by the Administrative
Agent, the applicable Foreign Working Capital Lender must have delivered to the
Administrative Agent prior to such date of determination a notice designating
such Foreign Working Capital Obligations as Obligations” immediately following
the word “hereunder” in the second parenthetical thereof.
SECTION 3. AMENDMENTS TO ARTICLE II (COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT). Article II of the Credit Agreement is
hereby amended by deleting Section 2.9 thereof and inserting in lieu thereof the
following new Section 2.9:
“(a)     At any time or from time to time after the Closing Date, the Parent
Borrower, by written notice to Administrative Agent, may request (x) the
establishment of one or more additional tranches of “Australian Dollar term
loans” (“Incremental A$ Term Loans”), “euro term loans” (“Incremental Euro Term
Loans”), “term A loans” denominated in Dollars (“Incremental New Term A Loans”),
“term B loans” denominated in Dollars (“Incremental New Term B Loans”) or
increases in the amount of any existing term loan tranches (any such increases,
together with the Incremental A$ Term Loans, Incremental Euro Term Loans,
Incremental New Term A Loans and the Incremental New Term B Loans, the
“Incremental Term Loans”) and/or (y) the establishment of up to A$75,000,000 of
“Australian Dollar revolving facilities” (which may take the form of bi-lateral
or swing-line facilities) (“Incremental A$ Revolving Commitments”) and/or
increases in the Revolving Loan Commitments (“Incremental RCF Commitments and,
together with the Incremental A$ Revolving Commitments, the “Incremental
Revolving Commitments” and, the Incremental Revolving Commitments, together with
the Incremental Term Loans, the “Incremental Credit Increases”); provided that
each Incremental Credit Increase shall be in an aggregate principal amount that
is not less than $50,000,000 except as the Administrative Agent may agree in its
reasonable discretion. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Parent Borrower proposes that the
Incremental Credit Increases shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent. The Parent Borrower may approach any Lender or any Person
(other than an Ineligible Assignee) to provide all or a portion of the
Incremental Credit Increases; provided that (i) no Lender will be required to
provide such Incremental Credit Increase and (ii) any entity providing all or a
portion of the Incremental Credit Increase that is not a Lender, an Affiliate of
a Lender or an Approved Fund shall not be an Ineligible Assignee and shall be
reasonably acceptable to the Administrative Agent (with such acceptance by the
Administrative Agent to not be unreasonably withheld or delayed).





--------------------------------------------------------------------------------

4


It is understood and agreed that the Parent Borrower may request such
Incremental Credit Increases (other than Incremental RCF Commitments) on behalf
of its wholly-owned Subsidiaries, and any such Subsidiary that is a borrower of
Incremental A$ Term Loans or Incremental A$ Revolving Commitments is an
“Australian Borrower” hereunder.
(b)     In each case, such Incremental Credit Increase shall become effective as
of the applicable Increased Amount Date, provided that (i) no Default or Event
of Default shall exist on such Increased Amount Date before or after giving
effect to such Incremental Credit Increase, (ii) the Parent Borrower shall be in
compliance with Section 7.2.4 both before and after giving effect to such
Incremental Credit Increases, (iii) the Senior Secured Leverage Ratio shall be
less than 3.00 to 1.00 both before and after giving effect to such Incremental
Credit Increases (assuming, for the purposes of the calculations under this
clause (iii), that the Revolving Loan Commitments and any Incremental A$
Revolving Commitments are 50% drawn and that any Permitted Securitization is 50%
utilized), (iv) any Incremental Term Loans shall mature on or after the
Revolving Loan Termination Date; provided that up to A$300,000,000 of
Incremental A$ Term Loans may have a final maturity date prior to the Revolving
Loan Termination Date, (v) any Incremental Euro Term Loans shall mature on or
after the Euro Term Loan Maturity Date and shall have a weighted average life no
shorter than the then remaining weighted average life of the Euro Term Loans,
(vi) any Incremental New Term A Loans shall mature on or after the New Term A
Loan Maturity Date and shall have a weighted average life no shorter than the
then remaining weighted average life of the New Term A Loans, (vii) any
Incremental New Term B Loans shall mature on or after the New Term B Loan
Maturity Date and shall have a weighted average life no shorter than the
remaining weighted average life of the New Term B Loans, (viii) with respect to
any Incremental A$ Term Loans, the requirements of the “public offer” test in
Section 128 of the Australian Tax Act have been satisfied in relation to
interest payable on such Incremental A$ Term Loans, (ix) with respect to any
Incremental New Term A Loans or Incremental New Term B Loans incurred on a pari
passu basis within 18 months after the Closing Date, the interest rate margin in
respect of such Incremental Term Loans (including upfront fees in connection
therewith in excess of any upfront fees issued or paid in respect of any then
outstanding New Term A Loans or New Term B Loans, as applicable, but excluding
arrangement, structuring and underwriting fees) shall not exceed the Applicable
Margin for the New Term A Loans or New Term B Loans, as applicable, by more than
50 basis points or if it does so exceed either such Applicable Margin by more
than 50 basis points, the Applicable Margin so exceeded shall be increased so
that the interest rate margin in respect of such Incremental Term Loan (giving
effect to any upfront fees in connection therewith in excess of any upfront fees
issued or paid in respect of any then outstanding Loans, but excluding
arrangement, structuring and underwriting fees) is no greater than the
Applicable Margin for such New Term A Loans or New Term B Loans, as applicable,
minus 50 basis points and (x) the Incremental Credit Increases shall be effected
pursuant to one or more joinder agreements (or such other form) in a form
reasonably acceptable to the Administrative Agent (each, a “Joinder Agreement”)
executed and delivered by the applicable Borrower, the applicable Incremental
Lender and the Administrative Agent pursuant to which such Incremental Lender
agrees to be bound to the terms of this Agreement as a Lender; provided,
further, that the Lenders committing to provide such Incremental Term Loans the
proceeds of which are to be used to finance a Permitted Acquisition may agree to
waive the conditions set forth in the foregoing clauses (i), (ii) and (iii)
without the consent of any other Lenders. Any Incremental Term Loans made on an
Increased Amount Date shall be designated a separate tranche of Incremental Term
Loans for all purposes of this Agreement. Any Incremental Credit Increase
incurred by a Foreign Subsidiary of the Parent Borrower may be secured by the
Guarantees and collateral securing the Obligations on a pari passu basis as well
as the assets of





--------------------------------------------------------------------------------

5


such subsidiary borrower and its subsidiaries, together with accompanying
Guarantees, subject to customary limitations.
(c)     On any Increased Amount Date on which Incremental RCF Commitments (other
than Incremental A$ Revolving Commitments) are effected, subject to the
satisfaction of the foregoing terms and conditions, (a) each of the Lenders with
Revolving Loan Commitments shall assign to each Person with an Incremental
Revolving Commitment (each, a “Incremental Revolving Lender”) and each of the
Incremental Revolving Lenders shall purchase from each of the Lenders with
Revolving Loan Commitments, at the principal amount thereof, such interests in
the Revolving Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Loans will be held by existing Revolving Loan Lenders
and Incremental Revolving Lenders ratably in accordance with their Revolving
Loan Commitments after giving effect to the addition of such Incremental
Revolving Commitments to the Revolving Loan Commitments, (b) the participations
held by the Revolving Loan Lenders in the Revolving Exposure immediately prior
to such Increased Amount Date shall be automatically reallocated so as to held
by existing Revolving Loan Lenders and Incremental Revolving Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such Incremental Revolving Commitments to the Revolving Loan
Commitments, (c) each Incremental Revolving Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (an
“Incremental Revolving Loan”) shall be deemed, for all purposes, a Revolving
Loan and (d) each Incremental Revolving Lender shall become a Lender with
respect to the Incremental Revolving Commitment and all matters relating
thereto. The terms and provisions of the Incremental Revolving Loans and
Incremental Revolving Commitments (other than Incremental A$ Revolving
Commitments) shall be identical to the Revolving Loans and the Revolving Loan
Commitments.
(d)     On any Increased Amount Date on which any Incremental Term Loans are to
be made, subject to the satisfaction of the foregoing terms and conditions, (i)
each Person with a commitment to make an Incremental Term Loan (each, an
“Incremental Term Loan Lender”) shall make an Incremental Term Loan to the
applicable Borrower, in an amount equal to such commitment amount and (ii) each
Incremental Term Loan Lender shall become a Lender hereunder with respect to the
Incremental Term Loans made pursuant thereto.
(e)     Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.9 and in connection with the
satisfaction of, or demonstration of the satisfaction of, the requirements of
the “public offer” test in Section 128F of the Australian Tax Act, including,
but not limited to, retitling this Agreement the “Syndicated Facilities
Agreement” (or such similar title).”
SECTION 4. AMENDMENTS TO ARTICLE VII (COVENANTS). Article VII to the Credit
Agreement is hereby amended as follows:
4.1 by deleting from clause (b) of Section 7.1.1 the following language: “,
which shall include a calculation of the financial covenants set forth in
Section 7.2.4”; and
4.2 by deleting the period at the end of Section 7.2.10(b) and adding in lieu
thereof “; provided, further, that the PacBrands Acquisition and Champion Europe
Acquisition shall not reduce





--------------------------------------------------------------------------------

6


the maximum amount for acquisitions of Persons not incorporated or organized
under the laws of the United States in this Section 7.2.10(b).”.
SECTION 5. AMENDMENTS TO ARTICLE X (MISCELLANEOUS).
Article X to the Credit Agreement is hereby amended by adding the following new
Section 10.23 to the end thereof:
“SECTION 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 6. CONDITIONS TO EFFECTIVENESS OF AMENDMENT. This Amendment shall become
effective on the date on which each of the following conditions have been
satisfied or waived in accordance with the terms hereof and the Credit Agreement
(such date, the “Effective Date”):
6.1 this Amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders;
6.2 all fees and out-of-pocket expenses for which invoices have been presented
prior to the Effective Date (including the reasonable fees and expenses of legal
counsel) required to be paid or reimbursed by the Borrowers pursuant to Section
10.3 of the Credit Agreement or any other letter agreement in connection with
this Amendment shall have been paid or reimbursed;
SECTION 7. REPRESENTATIONS AND WARRANTIES. The Borrowers hereby represent to the
Administrative Agent and each Lender, as follows:
7.1 After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except to the extent that such representation
or warranty is already qualified as to materiality) on and as of the date





--------------------------------------------------------------------------------

7


hereof as though made on and as of the date hereof, except to the extent that
any such representation or warranty expressly relates to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (except to the extent that such representation or warranty is
already qualified as to materiality) as of such earlier date; and
7.2 At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.


SECTION 8. MISCELLANEOUS.
8.1 Continuing Effect; No Other Waivers or Amendments. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement and the other Loan Documents not expressly referred to herein and
shall not be construed as an amendment, waiver or consent to any action on the
part of the Borrowers that would require an amendment, waiver or consent of the
Administrative Agent, the Collateral Agent or the Lenders except as expressly
stated herein. Except as expressly amended, consented to or waived hereby, the
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect in accordance with their terms.
8.2 Loan Documents. This Amendment shall constitute a “Loan Document” for all
purposes under the Credit Agreement and the other Loan Documents. Each Borrower
executing this Amendment confirms and agrees that notwithstanding the
effectiveness of this Amendment, each Loan Document to which such Person is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, in each case as amended by this
Amendment.
8.3 Counterparts. This Amendment may be executed in any number of separate
counterparts by the parties hereto (including by telecopy or via electronic
mail), each of which counterparts when so executed shall be an original, but all
the counterparts shall together constitute one and the same instrument.
8.4 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.


HANESBRANDS INC.,
as Parent Borrower




By /s/ Donald F. Cook
Name: Donald F. Cook
Title: Treasurer


MFB INTERNATIONAL HOLDINGS S.À R.L.,
as Lux Borrower




By /s/ Donald F. Cook
Name: Donald F. Cook
Title: Class A Manager













--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as
Administrative Agent






By /s/ James A. Knight
Name: James A. Knight
Title: Executive Director











